Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 17/386,060 filed on 07/27/2021.
Claims 1-20 have been examined and are pending in this application.
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Dmitry Andreev (Reg. No. 57,428) on August 16th, 2022.  During the telephone conference, Mr. Dmitry has agreed and authorized Examiner to amend the Specification; Fig. 11; claims 1-8, 12, 15 and 18 and to cancel claims 4 and 11. Further Dmitry has agreed to file terminal disclaimer to overcome double patenting rejection.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/27/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
This application is a continuation-in-part of U.S. Application No. 16/803,104 (Now U.S. patent No. 11,089,0029), filed February 27th, 2020, which is a continuation-in-part of U.S. Application No. 16/521,179 (Now U.S. patent No. 10,609,041), filed July 24th, 2019. 
Specification
[0053] In some implementations, the user may choose to act based on a subset of their access rights, rather than the full set of rights. In some implementations, the user may select a subset of their user groups in order to gain access to the requested 
Drawing
The Fig. 11 has been replaced as follows:
Replacement Sheet

           1100

                          

[AltContent: textbox (1110 Detect association of embedded artifact
with container)]
[AltContent: ]
[AltContent: textbox (1120 Associate embedded artifact with at least subset of access control policy of container)]
[AltContent: ]


Fig. 11
Claims
Replacing claims 1-8, 11-12, 15 and 18 as follows:
1. (Currently amended) A method, comprising:
detecting, by a computer system, an association of an embedded artifact with a resource container;
associating, using an access control policy pointer stored in metadata of the embedded artifact, the embedded artifact with , wherein the subset of the access control policy of the resource container includes an intersection of the access control policy of the resource container and an initial access control policy of the embedded artifact; [[and]]
responsive to receiving an access request to access the embedded artifact, applying the subset of the access control policy associated with the resource container for determining whether the access request is grantable; and
responsive to determining that the access request is grantable, granting the access request.

2. (Currently amended)The method of [[clam]] claim 1, wherein the embedded artifact is provided by one of: a file or a second resource container.

3. (Currently amended) The method of [[clam]] claim 1, wherein the embedded artifact comprises a first part associated with a first subset of the access control policy and a second part associated with a second subset of the access control policy.

4. (Canceled)

5. (Currently amended) The method of [[clam]] claim 1, wherein applying the subset of the access control policy associated with the resource container further comprises:
identifying a permission associated, by the access control policy, with a user group associated with a user that initiated the access request; and
determining whether the permission matches an access type specified by the access request.

6. (Currently amended)The method of [[clam]] claim 1, further comprising:
creating a copy of the access control policy;
associating the embedded artifact with the copy of the access control policy; and 
disassociating the embedded artifact from the resource container.

7. (Currently amended) The method of [[clam]] claim 1, further comprising:
creating a restrictive version of the access control policy;
associating the embedded artifact with the restrictive version of the access control policy; 
redacting a part of the embedded artifact based on the restrictive version of the access control policy; and
sharing the embedded artifact with a user that is authorized to access the embedded artifact based on the restrictive version of the access control policy.

8. (Currently amended) A system, comprising:
memory; and
one or more processors coupled to the memory, the one or more processors configured to:
detect an association of an embedded artifact with a resource container;
associate, using an access control policy pointer stored in metadata of the embedded artifact, the embedded artifact with , wherein the subset of the access control policy of the resource container includes an intersection of the access control policy of the resource container and an initial access control policy of the embedded artifact; [[and]]
responsive to receiving an access request to access the embedded artifact, apply the subset of the access control policy associated with the resource container for determining whether the access request is grantable; and
responsive to determining that the access request is grantable, grant the access request.

11. (Canceled)

12. (Currently amended) The system of claim 8, wherein applying the subset of the access control policy associated with the resource container further comprises:
identifying a permission associated, by the access control policy, with a user group associated with a user that initiated the access request; and
determining whether the permission matches an access type specified by the access request.
15. (Currently amended) A non-transitory computer readable storage medium comprising executable instructions that, when executed by a computer system, cause the computer system to:
detect an association of an embedded artifact with a resource container;
associate, using an access control policy pointer stored in metadata of the embedded artifact, the embedded artifact with , wherein the subset of the access control policy of the resource container includes an intersection of the access control policy of the resource container and an initial access control policy of the embedded artifact; [[and]]
responsive to receiving an access request to access the embedded artifact, apply the subset of the access control policy associated with the resource container for determining whether the access request is grantable; and
responsive to determining that the access request is grantable, grant the access request.

18. (Currently amended) The non-transitory computer readable storage medium of claim 15, wherein applying the subset of the access control policy associated with the resource container further comprises:
identifying a permission associated, by the access control policy, with a user group associated with a user that initiated the access request; and
determining whether the permission matches an access type specified by the access request.
Terminal Disclaimer
The terminal disclaimer filed on 08/16/2022 and 08/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no. (11,089, 029) and (10,609,041)  respectively have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-3, 5-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-3, 5-10 and 12-20, the closest prior arts.  
Andruschuk (US 9,516,028) discloses detecting, by a computer system, an association of an embedded artifact; associating the embedded artifact with at least a subset of an access control policy of with the resource container and responsive to receiving an access request to access the embedded artifact, applying the access control policy associated with the resource container for determining whether the access request is grantable.
Carter (US 2010/0071031) discloses an association of an embedded artifact; a smart card can include access mechanisms for multiple different resources associated with the user, each authentication required of the user defined via policies defined on the smart card that are specific to the resource being accessed by that user and acquiring further includes resolving the policy from a list of available policies on the smart card in response to a resource that is detected.
Novak (US 8,813,170) discloses wherein the embedded artifact comprises a first part associated with a first subset of the access control policy and a second part associated with a second subset of the access control policy.
Kiminsky (US 2009/0012987) discloses associating the embedded artifact with the subset of the access control policy is performed using an access control policy pointer stored in metadata of the embedded artifact.
Chan (US 2009/0049509) discloses an association of an embedded artifact with a resource container. The System Actor has the WRITE_ACL Privilege attachment entities in the container and an artifact can be placed into any container. 
However, none of Andruschuk, Kiminsky, Carter, Chan and Novak teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1, 8 and 15.  For example, none of the cited prior art teaches or suggest the steps of detecting, by a computer system, an association of an embedded artifact with a resource container; associating, using an access control policy pointer stored in metadata of the embedded artifact, the embedded artifact with a subset of an access control policy of the resource container, wherein the subset of the access control policy of the resource container includes an intersection of the access control policy of the resource container and an initial access control policy of the embedded artifact and responsive to receiving an access request to access the embedded artifact, applying the subset of the access control policy associated with the resource container for determining whether the access request is grantable.
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record.  For these reasons, as well as the other limitations and in the light of amendments to the claims of the independent claims, puts these claims in condition for allowance.
Claims 2-3, 5-7, 9-10, 12-14 and 16-20 are directly or indirectly dependent upon claims 1, 8 and 15 and therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANCHIT K SARKER/Primary Examiner, Art Unit 2495